PER CURIAM.
Upon consideration of the appellant’s response to the Court’s order of May 6, 2004, the Court has determined that the appellant’s motion for rehearing of the trial court’s order entered on August 8, 2003, was not timely served, see Fla. R. Civ. P. 1.530(b), and did not delay rendition of the final order. See Fla. R.App. P. 9.020(h). Therefore, the notice of appeal filed October 27, 2003 is untimely and the appeal is hereby dismissed for lack of jurisdiction.
WEBSTER, VAN NORTWICK and POLSTON, JJ., concur.